UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 11-4438


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

ADDARIUS ABEL MARTINEZ,

               Defendant - Appellant.



                            No. 11-4564


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

AARON TYLER SOMERVILLE,

               Defendant - Appellant.



                            No. 11-5052


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
RAYMOND GARFIELD BUTLER,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.    J. Frederick Motz, Senior District
Judge.     (1:08-cr-00442-JFM-2;  1:08-cr-00442-JFM-1;  1:08-cr-
00442-JFM-4)


Submitted:   July 20, 2012                Decided:      September 7, 2012


Before TRAXLER,   Chief    Judge,   and   SHEDD   and    DUNCAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Nicholas J. Vitek, VITEK LAW LLC, Baltimore, Maryland, for
Appellant Addarius Abel Martinez; Michael Lawlor, LAWLOR &
ENGLERT, LLC, Greenbelt, Maryland, for Appellant Aaron Tyler
Somerville; Gerald C. Ruter, LAW OFFICE OF GERALD C. RUTER, PC,
Rosedale, Maryland, for Appellant Raymond Garfield Butler.  Rod
J. Rosenstein, United States Attorney, Christopher J. Romano,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

     Addarius      Martinez,     Aaron    Somerville,           and    Raymond    Butler

(“Appellants”)       appeal      their       drug        conspiracy       convictions.

Finding no error, we affirm.



                                         I.

     In 2004, members of the Cecil County Maryland Drug Task

Force (CCDTF), the Kent County Maryland Drug Task Force, and the

Baltimore/Washington         High     Intensity          Drug     Trafficking       Area

(HIDTA) began investigating a drug distribution organization led

by Somerville, who resided in the Cecilton area of Cecil County,

Maryland, and Martinez, who resided in Chestertown, Kent County,

Maryland.      The organization sold primarily cocaine and cocaine

base.      Between    August     2006    and    April       2008,      CCDTF     utilized

confidential      informants     to    make    several      controlled         purchases

from Somerville in Cecil County.

     Based on information investigators had gathered, on June 2,

2008, the Cecil County State’s Attorney applied to Cecil County

Circuit Judge O. Robert Lidums for authorization to intercept

calls   over      Somerville’s       cellular       telephone.           Judge     Lidums

approved    the    request     and     issued       an    order       authorizing    the

wiretap.      In so doing, he determined that there was probable

cause to believe that Somerville and others were violating and



                                         3
were about to violate Maryland’s controlled dangerous substance

laws.

       The   resulting      interception          of    Somerville’s      calls    yielded

significant      additional       evidence         of    Martinez’s    involvement      in

Somerville’s organization.             For example, in a June 6, 2008, call

to   Javon    McClinton,       who    was   an     identified      drug    associate    of

Somerville and Martinez, Somerville stated that he could not get

Martinez to answer the phone and then instructed McClinton to

“tell him do we got the other software together?”                                 J.A. 202

(internal       quotation      marks    omitted).           When   McClinton       advised

Somerville       that    “he    got    them       in,”    Somerville      then     advised

McClinton, “I’m coming to get the other thing of software . . .

I’ll    be   right      there.”        J.A.       202    (internal    quotation      marks

omitted).       Three minutes later, Somerville received a call from

Martinez in which Martinez told Somerville, “Jay told me, say

about the other half, like when you come back, I can give you a

little bit more because I didn’t even get that much . . . .

I’ma sell all this out so I can get, go ahead and get some

more.”       J.A. 203 (internal quotation marks omitted).                          He then

advised Somerville, “[W]e won’t add until you have no more of

that s**t.”       J.A. 203 (internal quotation marks omitted).                        From

their experience, the investigators recognized that “software”

referred to powder cocaine, and these conversations confirmed to

them     that     Martinez      was     “frequently         supplying       cocaine     to

                                              4
Somerville for him to use in his drug distribution network.”

J.A. 203.

       The wiretap also provided evidence of Butler’s role as a

supplier    to   Somerville’s      organization.           In    a   June    12,    2008,

call,   Somerville    asked     Butler       about    drug   prices.         J.A.      203.

Butler indicated that he would attempt to obtain six to eight

kilograms of cocaine when he met with his suppliers the next

day,    realizing     that      Somerville          and    several         others      were

interested in buying them.

       Some of the intercepted calls also indicated that Butler

was distributing drugs to customers in Cecil County other than

Somerville and that he had plans to continue.                        For example, in

one call Butler had admitted conducting drug transactions on the

night of June 12, 2008, in the Cecil County town of North East.

In this same call, Butler relayed that he and Martinez had been

discussing that several Cecil County towns were “wide open,”

meaning that they lacked mid-level dealers.                     J.A. 204 (internal

quotation marks omitted).             In a call made on June 20, 2008, a

customer    told    Butler     that    she    had    heard      he   had    heroin     and

cocaine, prompting him to tell her that he would head toward

North   East,    where   she    was     located.          (Detectives       observed      a

meeting in North East later that night between the two.)                                 In

another call, Butler and Somerville discussed a Cecil County

location    that   Butler    had      previously      indicated      he     was   in   the

                                          5
process of setting up as a location to distribute drugs.                               And,

in    another    conversation          concerning        the     market     for     selling

cocaine in Maryland, Somerville asked Butler to look into the

Cecil County community of Elkton, asserting that there were many

cocaine    customers          that     could       use   a     supplier     of    Butler’s

magnitude.

      Because        of   information       developed          from   the    wiretap     on

Somerville’s         phone,    on    June   16,     2008,      detectives    applied     to

Judge Lidums for authorization to intercept calls to and from

Martinez’s      cellular       telephones,         and   on    June   19,    2008,     they

applied for authorization from Judge Lidums to intercept calls

to and from Butler’s cellular telephone.                         Again, Judge Lidums

determined there was probable cause to believe that Somerville

and others, including Martinez and Butler, were then committing

and   about     to    commit        violations      of   the    controlled        dangerous

substance laws of Maryland, and that the offenses were occurring

in Cecil County, Maryland. 1

      On September 16, 2008, a federal grand jury returned a two-

count indictment.          Count One charged that from in or about June

2008 through in or about July 2008 Somerville, Martinez, and

      1
       As a result of intercepting Butler’s calls, members of the
CCDTF learned that Butler had an additional cell phone that he
used in the drug conspiracy. As a result, they applied for and
were granted authorization to intercept calls over that line as
well.



                                               6
McClinton conspired with each other and others to distribute and

possess with intent to distribute five grams or more of cocaine

base       and   500   grams    or    more       of    cocaine   hydrochloride,    in

violation of 21 U.S.C.A. § 846 (West 1999).                      Count Two charged

that on or about July 15, 2008, Martinez and McClinton possessed

with intent to distribute a quantity of a mixture or substance

containing cocaine hydrochloride, in violation of 21 U.S.C.A.

§ 841(a)(1) (West 1999).              A superseding indictment later named

Butler as an additional defendant in Count One.

       Appellants      each     moved    unsuccessfully          to   suppress    the

wiretap evidence. 2            The   district         court denied their motions,

however, and they each pled guilty to Count One pursuant to

written plea agreements that reserved the right to appeal the

denial of their motions to suppress.                     Martinez, Somerville, and

Butler were sentenced to prison terms of 92 months, 102 months,

and 156 months respectively.



                                         II.

       Appellants first argue that the district court erred in not

granting their motions to suppress on the basis that the various




       2
       McClinton pled guilty to Count One of the superseding
indictment and is not involved in this appeal.



                                             7
wiretap applications did not sufficiently demonstrate the need

for the wiretaps.           We disagree.

      Electronic eavesdropping by law enforcement is governed by

the federal wiretap statute.                      See 18 U.S.C.A. § 2510 et seq.

(West 2000 & Supp. 2012); United States v. Oriakhi, 57 F.3d

1290,   1298    (4th     Cir.       1995).         To    obtain       authorization         for    a

wiretap under that statute, the government must establish, in

addition       to     probable        cause,            that     “normal       investigative

procedures have been tried and have failed or reasonably appear

to be unlikely to succeed if tried or to be too dangerous.”                                       18

U.S.C.A.      § 2518(3)(c).           This     burden          “is    not   great,       and    the

adequacy of such a showing is to be tested in a practical and

commonsense          fashion        that      does        not        hamper     unduly          the

investigative powers of law enforcement agents.”                               United States

v.   Smith,    31     F.3d    1294,    1297        (4th    Cir.       1994)   (citation         and

internal quotation marks omitted).                         The government “need only

present    specific         factual    information             sufficient      to       establish

that it has encountered difficulties in penetrating the criminal

enterprise      or      in        gathering        evidence—to          the    point        where

wiretapping         becomes       reasonable.”            Id.    at    1298    (alterations,

citation, and internal quotation marks omitted).

      We   review       the       factual     findings          underlying          a    district

court’s    ruling      on     a    motion    to    suppress          for    clear       error   and

review its legal conclusions de novo.                                See United States v.

                                               8
Wilson, 484 F.3d 267, 280 (4th Cir. 2007).                         We review for abuse

of    discretion     an     authorizing           court’s     determination          that      a

wiretap was necessary.           See id.

      We   find    no     such   abuse    here.          Each      wiretap     application

contains     an    affidavit      setting          forth      in     great     detail        the

investigative techniques that had been employed to that point.

They included utilizing (or attempting to utilize) confidential

informants,        undercover       purchases,             stationary        and          mobile

surveillance, financial investigation, dialed number recorders,

telephone subscriber information, search and seizure warrants,

abandoned trash, and records checks.                         The affiants explained

that although these methods yielded significant evidence, they

were not sufficient to achieve their goals, such as successfully

apprehending and prosecuting local coconspirators and then-as-

yet   unidentified        individuals         higher     up     in    the    distribution

scheme, identifying the location of stash houses and obtaining

the evidence necessary to seize drug proceeds.

      Appellants contend that after being granted authorization

to intercept and record Somerville’s calls, investigators took

relatively     few   additional      investigatory            steps     with    regard        to

Martinez     and     Butler.        However,          the     question         of        whether

particular     investigatory        steps         were      taken     before        or     after

officers began listening to and recording Somerville’s calls is

of    little      importance.            As       Appellants         acknowledge,           each

                                              9
application must be judged on its own merits.                        And, to the

extent Appellants maintain that Judge Lidums’s authorization of

the Somerville wiretap eliminated the need for the subsequent

wiretaps,      that     contention      is     adequately       refuted     by     the

applicable affidavits.

     Appellants next maintain that the district court erred in

refusing to suppress the evidence generated by the Martinez and

Butler   wiretaps       because   the     affidavits     in    support     of    those

orders provided no allegations of a crime being committed in

Cecil County.         Because this claim is raised for the first time

on appeal, our review is for plain error.                    See United States v.

Olano, 507 U.S. 725, 731-32 (1993).                Nevertheless, we find no

error, plain or otherwise.

     Under Maryland law, an applicant seeking a wiretap order

must “apply to a judge of competent jurisdiction.”                         Md. Code

Ann., Cts. & Jud. Proc. § 10-406.              In this context, “‘[j]udge of

competent      jurisdiction’      means    a   judge    of    any   circuit      court

within   the    State    having    jurisdiction        over   the   offense      under

investigation.”         Md. Code Ann., Cts. & Jud. Proc. § 10-401(8).

In Maryland, a circuit court judge has jurisdiction only over

criminal    offenses      occurring     within    the    county     in    which   the

circuit court sits.         See Md. Code Ann., Cts. & Jud. Proc. § 1-

501 (“Each [circuit court] has full common-law and equity powers



                                          10
and    jurisdiction       in   all    civil    and     criminal            cases   within    its

county.” (emphasis added)).

       We conclude that the affidavits satisfactorily alleged that

Martinez and Butler were engaged in drug crimes in Cecil County.

The affidavits established that the officers were investigating

the     drug     distribution             organization          in     which       Somerville

distributed        narcotics         in     both     Cecil       and        Kent     Counties.

Referencing the earlier-discussed phone conversations and other

evidence, the affidavits contained facts demonstrating probable

cause that Martinez was conspiring with him in this organization

and supplying some of the drugs to be distributed.                                 See United

States v. Reid, 523 F.3d 310, 317 (4th Cir. 2008) (explaining

that    a   drug      purchase     combined        with    “evidence          of   continuing

relationships and repeated transactions can support the finding

that    there      was    a    conspiracy,         especially         when     coupled      with

substantial quantities of drugs”).                        They also contained facts

demonstrating         probable     cause     that    Butler          was    conducting      drug

transactions in Cecil County and that he planned to continue to

do so.



                                             III.

       In      sum,      finding      no     error,        we        affirm        Appellants’

convictions.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                              11
before   the   court   and   argument    would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                    12